Title: To Alexander Hamilton from Frederick Frye, 7 October 1799
From: Frye, Frederick
To: Hamilton, Alexander


          
            Sir
            Fort Jay Octr. 7th. 1799
          
          I am sorry to be under the necessity of reporting myself sick, immediately after my return from furlough, I was seized with a severe fit of the Gout.
          I request you will please to suspend the Order for my joining my Company at Charleston untill I get better health and have opportunity of removing my family from this Garrison into the Country—
          I am Sir with sentimts. of respect your humle. Servt.
          
            Fred. Frye Capt
            1st. Regt. A. & E.
          
          Majr. General Hamilton
        